DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 3/15/2021 is acknowledged.
Claim 1 is allowable. The restriction requirement between species, as set forth in the Office action mailed on 2/3/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: In independent claim 1, the inclusion of limitation, “a snap-in connection member configured to detachably and position-limitedly installed on the installation portion along a vertical direction , and the snap-in connection member is fixedly engaged with the 
The closest prior art to Hand et al. (US Pub. 2009/0276944) shows a toilet seat installation device with a fixing member a hinge base and a snap in connection, but fails to show a discrete snap in connection member installed on the installation portion in a vertical direction.  Similar prior art to Zhou (US Pub. 2009/0000017)  and Stetler et al. (US 9,986,878) both show a toilet seat installation device with a fixing member a hinge base and a snap in connection, but fails to show a discrete snap in connection member installed on the installation portion in a vertical direction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163.  The examiner can normally be reached on Monday thru Thursday, 9:30 AM to 6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







	
/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        3/19/2021